The Honorable Ed Wilkinson State Representative P.O. Box 610 Greenwood, AR 72936-0610
Dear Representative Wilkinson:
This is in response to your request for an opinion on the following question:
  When two school districts, whose boundaries meet, wish to change the school district boundary, what is the procedure that needs to be followed in order for this boundary to be changed?
RESPONSE
If the boundary change does not involve moving any territory of one school district to another, then the county board of education may be authorized to make the change pursuant to A.C.A, § 6-12-109, wherein it provides that the county board shall have the duty:
  [t]o form local school districts, change boundary lines of school districts, dissolve school districts and annex the territory of such districts to another district, create new school districts, and perform all other functions regarding changes in school districts, in accordance with the law[.]
A.C.A. § 6-12-109 (b) (2) (Repl. 1994) (emphasis added).1
If, however, the proposed boundary change would involve moving a portion of territory from one of the districts and placing it in the other, then this would likely be deemed an "annexation" of territory and must be accomplished in compliance with A.C.A. §§ 6-13-1201 through — 1208 (Repl. 1993).2 See also Op. Att'y Gen. 94-266 (noting that according to the most recent case law, the annexation laws apply any time territory is taken from one district and placed in another). These Code provisions will, therefore, in my opinion, be controlling in determining the procedure to be followed.
I have enclosed a copy of Sections 6-13-1201 — 1208 (Repl. 1994) for your convenience in determining the applicable annexation procedure. I have also enclosed a copy of a previous Attorney General Opinion for a more detailed review of the potentially applicable procedures.
As a final note, reference should perhaps be made to A.C.A. § 6-13-104
(Repl. 1993, or Supp. 1999 for version effective July 1, 2000), in the event the facts in this particular instance indicate that there is doubt or uncertainty as to the boundaries of a school district. In accordance with this Code section, the County Board of Education (or State Board after July 1, 1999), shall issue an order fixing the boundaries "[i]n case there is any doubt as to the boundaries of a school district because of lost records or other uncertainty. . . ."
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
1 This provision is currently in effect, but its repeal by Act 1078 of 1999 is effective July 1, 2000. After that date, the State Board of Education will have the duty to, inter alia, change school district boundary lines. See A.C.A. § 6-13-1209 (Supp. 1999).
2 See A.C.A. §§ 6-13-1201 through 1209 (Supp. 1999) for the controlling provisions effective July 1, 2000.